DETAILED ACTION

This action is in response to the amendment filed on 9/26/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the matrix material” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (WO 2016/034809 and see also U.S. Patent Application Publication 2017/0282446 from the same patent family used as a translation) optionally in view of Reefmagnet (“Peel ply … how difficult/easy”).  Additionally, claims 1, 3, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere optionally in view of Heilmann et al. (“PROOFED BONDING – A NOVEL METHOD FOR VERIFYING ADHESION IN ADHESIVELY BONDED COMPOSITE REPAIRS”).  Additionally, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere in view of Heilmann.
Cavaliere discloses a method for applying a material to a fiber composite component within an application region of the fiber composite component, wherein the fiber composite component is a fiber composite material comprising a fiber material and a first matrix material, comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): providing a woven fabric of threads (130), i.e. fibers (peel ply 13 and see paragraphs 0123-0124 and 0127), comprising a woven configuration of threads embedded in a second matrix material, arranging the woven fabric on an application region of a fiber preform (110) which is formed of the fiber material of the fiber composite material (111) (Paragraph 0120), forming a materially bonded connection between the woven fabric and the fiber preform (i.e. see paragraph 0110 and “The interface 15 between the structure and the peel ply is polymerized very little, but is polymerized sufficiently so that the peel ply 13 adheres lightly to the outer surface 12 of the structure 11 and so that it does not peel off in an untimely manner.” and consistent with materially bonded as in the instant invention see page 6, lines 17-21 wherein “After the matrix material of the fiber preform and the matrix material of the woven monofilament fabric have thus been at least partially cured, that is to say at least a partial reaction with regard to the polyreaction or polymerization has taken place and thus the woven monofilament fabric has been joined to the fiber preform in a materially bonded manner…”), comprising curing the first matrix material in which the fiber material of the fiber preform is embedded, and the second matrix material in which the threads of the woven fabric are embedded, in a common process step (Paragraphs 0130-0139); and, after forming the materially bonded connection between the fiber preform and the woven fabric, forming a cohesively fractured surface (60) on the application region of the fiber preform, comprising pulling off the woven fabric from the fiber preform in a manner cohesively fracturing the materially bonded connection (i.e. see Figure 4 and paragraphs 0165 and 0166 and “Each peel ply 13 is removed so as to bare the under-polymerized zone, or bonding zone. Rupture occurs in zones that are not very strong, that is to say at the place where the degree of polymerization is lowest. During this removal, resin from the peel ply 13 remains attached to the surface of the structure illustrated by the reference 60 in FIGS. 4 and 5.” and consistent with cohesively fracturing the materially bonded connection as in the instant invention see Figure 3 and page 6, lines 24-26 wherein “Cohesively fractured means that the matrix material in itself has been broken, that is to say that upon fracture there is a crack through the material.”), and applying material (adhesive 20 and another 11) on the cohesively fractured surface in the application region (Figures 1-5 and Paragraphs 0121-0140 and 0164-0169).  
As to the limitation in claim 1 of “a woven monofilament fabric” and “wherein a plurality of the threads or all of the threads are each composed of an individual filament” and claim 3, Cavaliere teaches providing at least one woven fabric of threads (130) (woven is well understood by one of ordinary skill in the art as comprising weft threads and warp threads) wherein a plurality of the threads or all of the threads are depicted (each as a circle in one of the weft or warp) as composed of an individual filament (Figures 2-4).  It is further well understood in the art the woven fabric of threads of a peel ply comprises wherein a plurality of the threads or all of the threads are each composed of an individual filament as evidenced by Reefmagnet (see post by Reefmagnet on 11/19/14) including as is more readily available than other peel ply or Heilmann (see page 4 first full paragraph) including as is especially suitable as produced in high precision and available in a variety of variants, specific cleanliness, and surface states and introduces mechanical interlocking.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the woven fabric of threads taught by Cavaliere is a woven monofilament fabric comprising wherein a plurality of the threads or all of the threads are composed of an individual filament (and including each of the weft threads is composed of an individual filament and each of the warp threads is composed of an individual filament) as is the express depiction/suggestion in Cavaliere and optionally further not only as a simple substitution of one known woven fabric to yield predictable results as evidenced by Reefmagnet or Heilmann but as is more readily available and/or is especially suitable as produced in high precision and available in a variety of variants, specific cleanliness, and surface states and introduces mechanical interlocking.
Regarding claim 2, Cavaliere as modified by Heilmann teach the provided woven monofilament fabric is a plain-weave fabric (see page 4 first full paragraph of Heilmann).  
Regarding claim 6, Cavaliere as optionally modified by Reefmagnet or Heilmann teaches the woven monofilament fabric comprises individual filaments, i.e. fibers, made from polyester (Paragraph 0124).  
Regarding claim 7, Cavaliere teaches the resin material of the second matrix material in which the woven fabric is embedded, and the resin material of the first matrix material in which the curing agent of the matrix material and the fiber material of the fiber preform are embedded are mutually identical resin materials (Paragraphs 0045 and 0046).
Regarding claim 8, Cavaliere teaches providing the fiber composite material, in a configuration that includes the fiber material pre-impregnated with the first matrix material, wherein providing the woven fabric comprising providing the threads pre-impregnated with the second matrix material (Paragraphs 0119 and 0126).  
Regarding claim 9, Cavaliere teaches wherein applying material on the cohesively fractured surface comprises applying an adhesive (20) in the application region, and the method further comprises joining a structural element (another 11) to the fiber composite component in an adhesively bonded manner by means of the applied adhesive (Figure 6 and Paragraphs 0164-0178).  
Regarding claim 10, Cavaliere teaches the threads of the woven fabric have a functional coating of resin (Paragraph 0126), wherein, after the pull-off operation, at least a part of a coating substance (resin) remains on the fiber composite component and assumes further functions (e.g. polymerization functions) (Paragraphs 0166 and 0174).  
Regarding claim 12, Cavaliere teaches the curing agent of the first matrix material is in a different amount of curing agent from the second matrix material so that the first matrix material is a different material from the second matrix material (Paragraphs 0045 and 0046).  
Regarding claim 13, Cavaliere teaches providing the fiber composite material in a configuration that includes the fiber material pre-impregnated with the first matrix material wherein providing the pre-impregnated fiber composite material is considered necessarily by steps comprising: providing the fiber material as a dry fiber material; and infusing the first matrix material into the dry fiber material to pre-impregnate the fiber material.  Alternatively, it is known in the same art to provide fiber composite material (as alternative to pre-impregnated), by steps comprising: providing the fiber material as a dry fiber material preform; and infusing the first matrix material into the dry fiber material preform as evidenced by the prior art of Cavaliere (Paragraph 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fiber composite material as taught by Cavaliere as optionally modified by Reefmagnet or Heilmann by steps comprising: providing the fiber material as a dry fiber material preform; and infusing the first matrix material into the dry fiber material preform as a simple substitution of one known technique to provide the fiber composite material for another to yield predictable as evidenced by the prior art of Cavaliere.
Regarding claim 14, Cavaliere teaches applying material on the cohesively fractured surface comprising applying, as the material, a coating (of 20) in the application region (Figure 6 and Paragraphs 0164-0178).
Applicant cannot rely upon the certified copy of the foreign priority application(s) to overcome a rejection over Heilmann because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere and optionally Reefmagnet as applied to claims 1, 3, 6-10, and 12-14 above, and further in view of Zhao et al. (U.S. Patent Application Publication 2013/0129957).
Cavaliere is described above in full detail.  Cavaliere as optionally modified by Reefmagnet does not expressly teach the weave of the fabric wherein the conventional weave for peel ply is plain-weave fabric, twill-weave fabric, etc. as evidenced by Zhao (Paragraphs 0015 and 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the provided woven monofilament fabric taught by Cavaliere as optionally modified by Reefmagnet is a plain-weave fabric or twill-weave fabric as is the conventional and predictable weave for peel ply as evidenced by Zhao.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere and optionally Reefmagnet or Heilmann as applied to claim 1 above, and further in view of Zhao or Heilmann.
Cavaliere is described above in full detail.  Cavaliere as optionally modified by Reefmagnet or Heilmann above teach all of the limitations in claims 4 and 5 but for expressly teaching the sum of all open areas of the woven monofilament fabric and the sum of all cohesively fractured regions within the application region.  It is known the art the fabric is not tightly woven and contains openings in the weaving so that after the woven fabric has been pulled off a roughened surface desirable for bonding and no broken fiber is produced as taught by Zhao (Figure 3 and Paragraph 0017) and to enable a defined load transfer to a bondline between the fabric and composite material and produce a surface that is well-bondable as defined by the open area of the fabric as taught by Heilmann (Page 3, last full paragraph and Page 4 under “3.2. Fracture surface analysis”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the woven monofilament fabric taught by Cavaliere as optionally modified by Reefmagnet or Heilmann is provided wherein a sum of all open areas of meshes of the woven monofilament fabric (i.e. the provided woven monofilament fabric comprises warp monofilament threads each of the threads composed of an individual filament and weft monofilaments in a woven configuration defining meshes, each mesh having an open area) and (after the woven monofilament fabric has been pulled off) a sum of all cohesively fractured regions within the application region are determined so that after the woven monofilament fabric has been pulled off a roughened surface desirable for bonding and no broken fiber is produced as taught by Zhao or to enable a defined load transfer to a bondline between the fabric and composite material and produce a surface that is well-bondable as defined by the open area of the fabric as taught by Heilmann, e.g. wherein the provided woven monofilament fabric has a total base area and wherein a sum of all the meshes’ respective open areas is at least 30% of the total base area of the woven monofilament fabric and wherein a sum of all cohesively fractured regions within the application region corresponds to at least 30% of a total area of the application region (see MPEP 2144.05 and result-effective variable).  

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
In view of the amendments filed 9/26/22 the previous objections and rejections as set forth in the Office action mailed 4/27/22 are withdrawn.  The claims as amended and new claims are fully addressed above.
Applicant argues, “Applicant submits first that the June 2018 publication date of Heilmann 06- 2018 is after the May 11, 2018 foreign priority date of the present application. The Heilmann 06-2018 publication therefor cannot be used as a prior art reference against the present application.”.
This argument is not persuasive wherein as noted in paragraph 10 of the Office action mailed 4/27/22 applicant cannot rely upon the certified copy of the foreign priority application(s) to overcome a rejection over Heilmann because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant further argues, “Applicant submits that the circles appearing in Cavaliere’s Figures 2-4 may well represent multi-filament fibers. Cavaliere shows nothing that Applicant believes is reasonably arguable as evidence that its fibrous fabric consists of monofilament fibers.”.
This argument is not persuasive wherein the circles appearing in Cavaliere’s Figure 2-4 represent fibers there being no teaching or suggestion in Cavaliere a circle representing a fiber further represents a multi-filament fiber rather a single circle representing a fiber at least suggests a monofilament fiber.
Applicant further argues, “Applicant further and respectfully submits that the Zhao reference is evidence against the Examiner’s statement on page 5 of the Office Action that “it is further well understood in the art that at least one woven fabric ... comprises ... an individual filament.””.
This argument is not persuasive wherein Zhao is not cited as evidence the woven fabric of threads of a peel ply comprises wherein a plurality of the threads or all of the threads are each composed of an individual filament rather such is evidenced by Reefmagnet or Heilmann.
Applicant further argues, “Cavaliere teaches an attachment that is fundamentally different from “materially bonded connection.” Cavaliere teaches a “gradient” of polymerization, wherein 
the interface between the structure and the peel ply is polymerized very little, but is polymerized sufficiently so that the peel ply adheres lightly to the outer surface of the structure and does not peel of its own free will without outside help. 

Applicant submits that it would not be reasonable to take a position that a person of ordinary skill in the art would understand the above-reproduced teaching by Cavaliere as a teaching of subject matter meeting Applicant’s Claim 1 recitation of forming a material bonded connection” and “cohesively fracturing the materially bonded connection.””.
This argument is not persuasive wherein Cavaliere teaches forming a materially bonded connection between the woven fabric and the fiber preform and including see paragraph 0110 and “The interface 15 between the structure and the peel ply is polymerized very little, but is polymerized sufficiently so that the peel ply 13 adheres lightly to the outer surface 12 of the structure 11 and so that it does not peel off in an untimely manner.” and consistent with materially bonded as in the instant invention see page 6, lines 17-21 wherein “After the matrix material of the fiber preform and the matrix material of the woven monofilament fabric have thus been at least partially cured, that is to say at least a partial reaction with regard to the polyreaction or polymerization has taken place and thus the woven monofilament fabric has been joined to the fiber preform in a materially bonded manner…”.
Applicant further argues, “Cavaliere teaches a “rupture” which occurs in the resin, but Applicant submits that is not reasonably arguable as construable by a person or ordinary skill in the art as “cohesively fracturing the materially bonded connection.””.
This argument is not persuasive wherein Cavaliere teaches pulling off the woven fabric from the fiber preform in a manner cohesively fracturing the materially bonded connection and including see Figure 4 and paragraphs 0165 and 0166 and “Each peel ply 13 is removed so as to bare the under-polymerized zone, or bonding zone. Rupture occurs in zones that are not very strong, that is to say at the place where the degree of polymerization is lowest. During this removal, resin from the peel ply 13 remains attached to the surface of the structure illustrated by the reference 60 in FIGS. 4 and 5.” and consistent with cohesively fracturing the materially bonded connection as in the instant invention see Figure 3 and page 6, lines 24-26 wherein “Cohesively fractured means that the matrix material in itself has been broken, that is to say that upon fracture there is a crack through the material.”.
Applicant further argues, “Reefmagnet states he has used a monofilament fiber as a surface cover for fiberglass resin because, when removed, it leaves an easily sanded surface, i.e., smooth enough for application of paint. Applicant cannot identify a rationale by which a statement of monofilament fiber material being useable for forming a sandable surface can be a teaching of subject matter that meets Applicant’s above-reproduced Claim 1 recitations.”.
This argument is not persuasive wherein Reefmagnet evidences predictable peel ply comprises wherein a plurality of the threads or all of the threads are each composed of an individual filament and including as is more readily available than other peel ply (see post by Reefmagnet on 11/19/14 and including “It’s impossible to buy peel ply where I am…” and “Many fine weave monofilament synthetic fabrics seem to work…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746